            Case 2:20-cv-00113-MMB Document 22 Filed 04/21/20 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 LUCIOUS JOHNSON                                                  CIVIL ACTION

                        v.                                        NO. 20-113

 CSX INTERMODAL TERMINALS, INC.
 and CITY OF PHILADELPHIA.


                                                          ORDER

         AND NOW this 21st day of April, 2020, upon consideration of Plaintiff’s Motion to

Remand to State Court, (ECF 9), and Defendant CSX Intermodal Terminals, Inc.’s Opposition to

Plaintiff’s Motion to Remand, (ECF 15), for the reasons stated in the foregoing Memorandum, it

is hereby ORDERED that Plaintiff’s Motion to Remand to State Court is DENIED.



                                                           BY THIS COURT:


                                                           s/ Michael M. Baylson

                                                           MICHAEL M. BAYLSON
                                                           United States District Court Judge

O:\CIVIL 20\20-113 Johnson v CSX\20cv113 Order re Motion to Remand.doc
